Citation Nr: 9919775	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-23 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 to October 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The case was previously before the Board in 
December 1998, and has been returned following a Remand for 
additional development.  That development has been completed 
to the extent possible.

At the outset, the Board notes that the veteran informed the 
RO in a May 1997 statement in support of his claim that he 
would be in Russia serving with the Peace Corps from May 1997 
to August 1999 and to consider his "notice of disagreement 
based upon the facts currently at hand."  Despite this 
notice, the Board points out that the veteran was scheduled 
for a VA examination to determine the current extent and 
severity of his service-connected bilateral hearing loss 
disability.  The veteran did not report for the April 1998 VA 
examination.  While the veteran has a responsibility to 
report for VA examinations which have been authorized and 
scheduled, 38 C.F.R. § 3.326 (1998), the Board must 
acknowledge that, during the course of this appeal, the 
veteran did inform the VA of his unavailability, and he did 
express his intent to have his claim decided based on the 
evidence of record.  Cf. 38 C.F.R. § 3.655(b) (1998) (When an 
examination is scheduled in conjunction with a claim for an 
increase, and the claimant fails to appear, the claim shall 
be denied).

Nonetheless, in December 1998, on appellate review, the Board 
remanded the claim to the RO for clarification of notice to 
the veteran regarding his failure to report for the April 
1998 VA examination based on the veteran's May 1997 statement 
and the fact that the claims folder was silent as to whether 
the veteran was notified of the scheduled VA examination, and 
if so notified, was the notice mailed to the address of 
record.

The Board notes that during the pendency of the appeal on 
remand, and while the veteran was purportedly in Russia with 
the Peace Corps, the veteran was in the United States.  VA 
and private medical records reflect that the veteran had 
multiple medical appointments from the date of his May 1997 
statement through February 1999 that included several 
scheduled ear, nose and throat (ENT) and audiological 
examinations in November 1997, and in January 1999.  It was 
noted that the veteran reported an address different from 
that on the notice of disagreement, substantive appeal, and 
the May 1997 statement when he registered for VA treatment.  

It is important to note, that on Remand, the RO not only 
sought additional medical records in support of the veteran's 
claim, but attempted to confirm his address to request that 
he appear for a VA examination to ascertain the present 
disability picture.  In that regard, the Board observes that 
the RO made multiple attempts to contact the veteran by mail, 
based on the current address of record for he and his wife, 
relying on the most recent VA treatment records that have 
been associated with the claims folder.  The RO's most recent 
correspondence to the veteran dated in February and April 
1999, included notice that he failed to report for a VA 
examination in April 1998, and a supplemental statement of 
the case which reflects extensive efforts to ascertain the 
address of the veteran have been unsuccessful.  The Board 
notes that these letters were returned by the United States 
Postal Service stamped "insufficient address."  In light of 
these circumstances, and the veteran's initial request to 
have his claim considered based on the facts currently at 
hand, the Board will proceed accordingly.

It appears from a reading of the claims folder to include the 
veteran's contentions that he is seeking service connection 
for residuals of chronic otitis media.  Where a review of all 
documents reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue of the claimant's entitlement to such a benefit, or if 
appropriate, to return the issue to the RO for development 
and adjudication of the issue.  Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).  This issue has not been developed for 
appellate review and is not inextricably intertwined with the 
issue on appeal and the Board refers the issue to the RO for 
appropriate action.  Holland v. Brown, 6 Vet. App. 443, 446 
(1994). 

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

The veteran has established entitlement to service connection 
for bilateral neurosensory hearing loss, evaluated as non-
compensable.  The veteran filed a claim for increase, and 
contends that his bilateral hearing loss disability has 
increased in severity, warranting a compensable rating.  

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
evaluating diseases of the ear and other sense organs, as set 
forth in 64 Fed.Reg. 25202-252101 (1999) (to be codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply, absent Congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see also 
Marcoux v. Brown, 9 Vet. App. 289 (1996).

In this regard, the amended provisions of § 4.86, which 
govern exceptional patterns of hearing impairment, provides 
that (a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately; and (b) When 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Tables VI-VII are unchanged.  See 64 
Fed.Reg. 25209.

Based on review of all the evidence of record, the veteran's 
disability picture appears to fall within the purview of 
exceptional patterns of hearing impairment, and thus may 
warrant consideration under the amended criteria of 38 C.F.R. 
§ 4.86.  See 64 Fed.Reg 25209.  Thus the RO has not had an 
opportunity of initially adjudicating the veteran's 
entitlement to an increased rating for bilateral neurosensory 
hearing loss under the recently finalized regulatory changes.  
Further action, to include the RO's adjudication of the 
veteran's claim for an increase under the amended criteria, 
is therefore needed, and in the event such claim continues to 
be denied, notice to the veteran (and his representative) of 
the most recent rating criteria is required so that he (and 
his representative) may respond with appropriate arguments in 
support of his entitlement to the claimed benefit.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should readjudicate the claim for 
an increased (compensable) rating for 
bilateral hearing loss based on the old 
and amended regulations.  38 C.F.R. §§ 
4.85, 4.86; Marcoux v. Brown, 9 Vet. App. 
289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If the claim remains 
adverse, the RO should provide the 
veteran and his representative, if any, 
with a supplemental statement of the case 
and an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran unless he is otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



